ORDER FINDING MISCONDUCT AND IMPOSING DISCIPLINE
The hearing officer appointed by this Court to hear evidence on the Disciplinary Commission's Amended Verified Complaint for Disciplinary Action in this matter has submitted his report to this Court. Upon review of that report, we find that the respondent engaged in attorney misconduct. Specifically, we now find as follows:
Facts: The respondent produced and entered into written agreements with a non-lawyer whereby the nonlawyer agreed to act as an "attorney-in-fact" for a contemplated plaintiff group in a civil suit against an insurance company and in which the respondent agreed to serve as counsel for the plaintiff group. The agreements provided that the respondent would be compensated on a contingency basis by 20% of any amount recovered from the insurance company. The agreements also provided that the nonlawyer would receive 20% of any gross award. The case was ultimately dismissed without recovery.
Violations: The respondent violated Ind.Professional Conduct Rule 84(a) by attempting to violate Prof.Cond.R. 54(a), which provides that a lawyer shall not share legal fees with a nonlawyer, except under certain specified conditions not present in this case.
For this misconduct, we find that the respondent to be publicly reprimanded. Accordingly, the respondent, Robert John, is hereby reprimanded and admonished for his misconduct. Costs of this proceeding are assessed against the respondent.
DICKSON, SULLIVAN, BOEHM, and RUCKER, JJ., concur.
SHEPARD, C.J., not participating.